                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:17-cv-00113-RJC-DCK

JAMES B. BLAZICK,                    )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                      ORDER
                                     )
LEADVISION, LLC,                     )
                                     )
            Defendant.               )
____________________________________ )

      THIS MATTER comes before the Court on Plaintiffs’ Consent Motion for

Approval of Fair Labor Standards Act Settlement, (Doc. No. 27). The issues having

been duly heard and a decision having been reached, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED:

      A.    The Court has jurisdiction over the subject matter of the Action and over

            all parties to the Action, including named Plaintiff James B. Blazick and

            opt-in Plaintiff Robert Reese (together “Plaintiffs”).

      B.    The   Court    approves   the     Settlement   Agreement   and   Release

            (“Settlement”) as fair, reasonable, and adequate based on the following

            findings of fact and conclusions of law:

            1.     This Action involved a bona fide dispute between Plaintiffs and

                   LeadVision.

            2.     The Settlement was negotiated at arm’s length by experienced


                                          1
           counsel with respect to liability and amounts due, assuming

           FLSA violations had occurred.

     3.    The Action settled after the parties exchanged data regarding

           Plaintiffs’ wages and the number of alleged overtime hours

           worked each week. Both Plaintiffs and Defendant had sufficient

           information concerning Plaintiffs’ claims and Defendant’s

           defenses from which to reach a fair settlement of this matter.

     4.    If the Settlement had not been achieved, both Plaintiffs and

           Defendant faced the expense, risk and uncertainty of extended

           litigation.

     5.    The amount of the Settlement, $32,500.00, is fair, reasonable,

           adequate.

     6.    Plaintiffs support and authorize the Settlement.

C.   The Court approves Plaintiffs’ request for attorneys’ fees and costs in

     the amount of $16,000.00, based on the following findings of fact and

     conclusions of law:

     1.    The FLSA provides that in a collective action, a court shall “allow

           a reasonable attorney’s fee to be paid by the defendant, and the

           costs of the action.” 29 U.S.C. 216(b).

     2.    For purposes of determining a reasonable attorney’s fee, the

           hourly rate must be calculated in accordance with the prevailing

           market rate in the relevant community. Blum v. Stenson, 465

                                  2
     U.S. 886, 895 (1984). The Fourth Circuit follows the locality rule,

     marking the venue where the court sits as “the first place to look

     to in evaluating the prevailing market rate.” Rum Creek Coal

     Sales, Inc. v. Capertone, 31 F.3d 169, 179 (4th Cir. 1994). Plaintiff

     has submitted the declarations and affidavits of several

     experienced Charlotte-based employment law attorneys. Based

     on this information, the Court finds the hourly billing rates of

     $485.00 for Philip J. Gibbons, Jr. and $425 for Craig L. Leis are

     reasonable in light of their respective experience, reputation and

     length of practice.

3.   To determine the reasonableness of the fee sought by Plaintiffs’

     counsel, the Court has also considered the twelve factors derived

     from Johnson v. Georgia Highway Express, Inc., 488 F.2d 714,

     717-19 (5th Cir. 1974), which were adopted by the Fourth Circuit

     in Barber v. Kimbrell’s, Inc., 577 F.2d 215, 226 (4th Cir. 1978).

     Based on this review, the Court finds that the attorneys’ fee

     sought by Plaintiffs is reasonable and no adjustments to the fee

     are warranted.




                            3
D.   The Court approves the reimbursement of litigation costs and expenses

     in the amount of $1,000.00.


                                       Signed: November 14, 2018




                                   4
